Citation Nr: 0123295	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  97-32 626A	)	DATE
	)
	)


THE ISSUES

1.  Entitlement to a Board CUE hearing.

2.  Whether there was clear and unmistakable error (CUE) in 
the June 1958 Board of Veterans' Appeals' (Board) decision 
denying restoration of service connection for defective 
hearing.


REPRESENTATION

Moving party represented by:  Cynthia B. Moore-Simmons, Esq.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The moving party served on active duty from May 1943 to 
November 1945.  

This case was the subject of a December 2000 Order of the 
Court of Appeals for Veterans Claims (COVC, or Court), which 
granted a November 2000 Joint Motion for Remand and to Stay 
Further Proceedings.  The below action is directed in view of 
the COVC Order and the Joint Motion for Remand.

The issues of entitlement to an increased evaluation for 
bilateral hearing loss, currently evaluated as 60 percent 
disabling, and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU), are addressed in a separate decision. 


MOTION FOR HEARING

This case is before the Board of Veterans' Appeals (Board) 
on a motion to review for clear and unmistakable error (CUE) 
a final decision by the Board dated in June 1958.  The 
moving party has filed an ancillary motion under the 
provisions of the Board's Rule of Practice 1405(c), 38 
C.F.R. § 20.1405(c) (2000) requesting a hearing to advance 
argument on the main motion.

Under Rule of Practice 1405(c), a hearing will not be 
granted without good cause.  The Board's Rules of Practice 
do not expressly define what would constitute "good cause" 
for a hearing in the context of a claim of CUE in a Board 
determination.  To date, there is no case law from U.S. 
Court of Appeals for Veterans Claims (Court) on this 
question.  In most situations, such as an extension of time 
limits (38 C.F.R. § 3.109(b) (1998)), the failure to report 
for a Department of Veterans Affairs (VA) examination (38 
C.F.R. § 3.655(a) (2000)), or the untimely request for a 
change in representation (38 C.F.R. § 20.1304(b) (2000)), 
the Board is required to find "good cause" for the failure 
of the moving party to perform a particular act in a timely 
manner due to such problems as illness, an unforeseeable 
difficulty, etc.  The question presented here, however, does 
not involve excusing some nonperformance, but permitting a 
hearing.  Hence, the Board does not find relevant guidance 
in other rules describing what is "good cause."
 
Rule 1405(c) provides that the Board, for good cause shown, 
may grant a request for a hearing for the purpose of 
argument.  (Emphasis added.)  One commenter to this new 
regulation suggested to VA that such hearings be made a 
matter of right.  VA rejected this suggestion.  While it is 
true, as this commenter pointed out, that hearings are 
freely available in connection with most veterans' claims, 
those hearings are typically for the purpose of submitting 
evidence.  There is, however, no evidence to be submitted in 
connection with a challenge based on CUE.  Indeed, a  
"hearing" on a CUE claim is more akin to oral argument in 
an appellate case.  Accordingly, Rule 1405(c) was adopted by 
VA to require the moving party to provide "good cause" for 
his or her request for a hearing.  The rule survived the 
scrutiny of the United States Court of Appeals for the 
Federal Circuit in Disabled Am. Veterans  v. Gober, 234 F.3d 
682, 700-701 (Fed. Cir. 2000). 

In April 2001, the moving party's attorney requested a 
Travel Board hearing.  In later correspondence, she made 
clear that she was requesting a hearing both on the moving 
party's appeals of RO denials of claims for an increased 
rating for bilateral hearing loss and a TDIU, and for the 
moving party's claim of CUE in a June 1958 Board decision.  
She did not provide a basis for the request for a Board CUE 
hearing.  In a letter dated in June 2001, the undersigned 
informed the moving party's attorney of the requirement of a 
showing of "good cause" for a Board CUE hearing, and of the 
difference between a Travel Board hearing for appeals of RO 
denials currently before the Board (which are in most cases 
provided as a matter of right), and a Board CUE hearing, 
which is for purposes of argument, not for presentation of 
evidence, and requires a showing of good cause. 

In an August 2001 letter, the moving party's attorney 
submitted written argument as to why she believes CUE exists 
in the June 1958 Board decision.  There is no argument 
presented by the moving party or on his behalf as to why he 
is unable to present adequately his assertions of CUE in 
writing.

In Thomas v. Derwinski, 1 Vet. App. 289, 290 (1991), the 
Court denied a motion of the appellant on the basis that he 
had failed to show good cause as to why a named individual 
should represent the appellant before the Court, pursuant to 
Rule 46(c) of the Court's Rules.  The Court noted that 
Black's Law Dictionary, 692 (6th ed. 1990) (citations 
omitted) states that the phrase "good cause" depends upon 
circumstances of an individual case, and finding of its 
existence lies largely in the discretion of the court to 
which decision is committed.  The Court noted that "good 
cause" is a relative and highly abstract term, and its 
meaning must be determined not only by the verbal context of 
the statute in which the term is employed, but also by 
context of action and procedures involved in the type of 
case presented.  Id.  In interpreting the term "good 
cause," the Court found that it had wide discretion, and 
that in exercising such discretion, both the context of the 
language of the rule and the specific situation presented 
were highly relevant.  

The Board finds the definition of "good cause" contained 
within Thomas to be applicable to this case.  This 
definition provides the Board with wide discretion as to 
whether or not "good cause" is shown on the facts of a 
particular case.  In this matter, the moving party has 
failed to provide a cogent reason, much less "good cause," 
why he requires a hearing.  The undersigned informed the 
moving party by letter of the Board's Rule of Practice 
1405(c), codified at 38 C.F.R. § 20.1405(c), in order to 
allow the moving party to make the best possible argument 
for a Board CUE hearing.  The Board finds that the arguments 
presented by or for the moving party clearly state or raise 
the inference that the moving party believes the purpose of 
such a hearing would be to present evidence.  This is 
expressly precluded by the Board's Rules of Practice.  The 
notice provided to the moving party's attorney in June 2001 
highlighted the fact that a hearing in a CUE motion was not 
for the purpose of presenting evidence and requested that 
the moving party's attorney address in her pleadings: ". . 
. the purpose of hearing where no testimony or other 
evidence will be admitted, and address what will be 
presented at the hearing that can not be presented by 
written pleadings."  The response to this request did not 
state what would be presented at the hearing that could not 
be presented in written pleadings.   As the moving party has 
failed to provide an explanation as to why he is unable 
adequately to present argument in this case in writing, and 
as he and his representative have provided written argument 
as to why they believe CUE exists in the June 1958 Board 
decision, the Board concludes that the moving party has not 
shown good cause for a hearing in this case.  The motion for 
a hearing is denied.

Having denied the moving party's motion for a Board CUE 
hearing, the Board now proceeds to adjudicate the issue of 
whether there was clear and unmistakable error (CUE) in the 
June 1958 Board of Veterans' Appeals' (Board) decision 
denying restoration of service connection for defective 
hearing.


FINDINGS OF FACT

1.  As of June 1958, clear and unmistakable evidence showed 
that the moving party's hearing loss pre-existed service. 

2.  As of June 1958, there was no medical evidence of record 
or other credible evidence to show that the moving party's 
hearing loss increased in severity during service.

3.  As of June 1958, the demonstrated inconsistencies in the 
moving party's reports of medical history and markedly 
inconsistent performance in voice testing of hearing acuity 
undermined his credibility with respect to claims for 
benefits and medical histories.

4.  The RO grants of service connection for hearing loss in 
June 1946 for the left ear, and in March 1947 for bilateral 
hearing loss, were clearly and unmistakably erroneous.
 
5.  The Board's June 1958 Board decision was correct.  




CONCLUSIONS OF LAW

1.  As of June 1958, severance of service connection for 
bilateral hearing loss was obviously warranted by clear and 
unmistakable error.  38 C.F.R. § 3.8 (1956).

2.  There was no CUE in the June 1958 Board decision that 
declined to restore service connection for bilateral hearing 
loss.  38 U.S.C.A. § 7111 (Supp. 2001);  38 C.F.R. § 20.1403 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a June 1958 decision, the Board found that severance of 
service connection for bilateral hearing loss was warranted.  
The moving party moves for revision of the June 1958 Board 
decision based on CUE.  In March 1999, the Board received 
correspondence from the moving party contending that in June 
1958 the Board did not consider the following evidence:

1.  Enlisted Preservice Physical Exam 
Sept. 19[4]2, one year prior to active 
duty, indicating no hearing loss.

2.  Induction physical examination, May 
1943, showing no hearing loss.

3.  A basic training physician 
examination, June 1943, showing no 
hearing loss.

4.  An officer candidate physical 
examination, March 1944, showing no 
hearing loss. 

He contended that the following caused his hearing loss:

1.  Frequent bouts with acute sinusitis 
and otitis media.

2.  Extremely loud noises and prolonged 
exposure to electric power generation at 
arm's length proximity.

3.  Medication, specifically quinine for 
sinus and otitis media.

He further contended that he was evaluated by Dr. C.D. during 
a VA examination in June 1946, resulting in an increased 
disability rating from 10 percent to 40 percent, as evidence 
by a VA rating sheet dated April 4, 1947.  He maintained that 
in spite of all of the above-listed evidence and approved 
service connected disability from 1943 to 1957, the VA took 
away his disability.  He asserted that this constituted a 
clear and unmistakable error.  He requested that on the basis 
of this clear and unmistakable error, the Board grant an 
effective date of 1957 for service connection for bilateral 
hearing loss (rather than the current effective date of 
November 5, 1991, based on a subsequent grant of service 
connection for this disability).  

Through correspondence dated in August 2001 from the moving 
party's attorney, the moving party contended that clinical 
notation regarding the moving party's 12 year history of 
hearing loss as a basis of VA's decision to deny service 
connection was an erroneous misinterpretation of his 
statements regarding ear infections.  The moving party's 
attorney further argued that no clear and unmistakable 
evidence demonstrated that the injury or disease (presumably 
hearing loss) existed before acceptance and enrollment in the 
military as evidenced by "VA" physical examinations.  In 
the alternative, the attorney argued that the VA's decision 
denying service connection was clear and unmistakable error, 
"de minimus, regarding aggravation of moving party's injury 
while in service resulting in 40 years of loss benefits 
[sic]."

At the time of the June 1958 Board decision, the evidence of 
record was as follows:

The moving party's September 1942 enlistment examination 
report, and a report of examination in May 1943 for entry on 
active duty, reflect hearing of 20/20 in both ears.

Service medical records further show that he was hospitalized 
in March 1944 to determine his physical fitness following an 
officer candidate school examination.  An entry made on 
hospital admission reflects his report of a twelve-year 
history of "trouble" with his left ear.  A March 
consultation report noted that the moving party had 
demonstrated poor hearing on a recent audiogram.  In the 
block for "opinion of consultant", it is recorded 
"Deafness for 12 . . . " with the rest of the line 
obscured.  Testing revealed 15/15 hearing in his right ear 
and 2/15 in his left ear.  According to an audiogram, the 
diagnosis was mixed-type hearing loss.  On a separate 
consultation report, the moving party reported that hearing 
in his left ear had "always been somewhat reduced."  
Examination noted moderate reduction in hearing on his left 
side.  

In June 1944, the moving party was hospitalized for acute 
catarrhal nasopharyngitis.  In the same month, a physical 
profile noted a level of two was assigned to the moving 
party's hearing.  In November 1944, an outpatient report 
noted that he had been "practically deaf" in the left ear 
for twelve years.  

On his discharge from service, examination in November 1945 
noted defective hearing on whispered voice.  His hearing 
acuity was recorded as 15/15 in his right ear and was 8/15 in 
his left ear.  It was also found that the moving party's 
hearing loss existed prior to service, and was nonsymptomatic 
and non-disabling.

A compensation claim received from the moving party in March 
1946 reflects that the moving party sought service connection 
for a "deficiency in Left Ear - Aggravation - 1944 - May."

In June 1946, a rating board granted entitlement to service 
connection for defective hearing in the left ear.  A 
noncompensable rating was assigned, effective from November 
6, 1945.  

In June 1946, C.D., M.D., reported an examination of the 
moving party in January 1946.  Whispered voice testing 
reportedly demonstrated a threshold of 8 inches in the right 
ear and zero inches on the left.  To spoken voice testing the 
results reportedly were eight inches on the left with no 
results noted for the right ear.  A copy of an audiogram was 
attached, however; its annotations are in blue and red ink, 
but only partial for the later.  It is also unclear whether 
the red ink markings were in whole or part bone conduction 
testing.  The recorded audiometric results included the 
following:

                                                                       
Thresholds
                                         512 1024 2048     
2896     4096     5792
Right ear
  Blue ink                           15        20         40         
65         60         35
  Red ink                            30        50         
100+     --           --          --
 
Left ear
  Blue ink                           50        60         60         
80         70         55
  Red ink                            55        45         
100+     --           --         --

In correspondence dated in July 1946, Dr. D. reported that an 
examination had revealed that 58 percent hearing loss was 
present in the moving party's left ear and 16.8 percent was 
present in the right ear.  

A February 1947 letter from Dr. G., contains the following 
notation:

History
   Patient states that in 1943, it was noted 
on a physical examination in the Army, that 
he had impairment of hearing, and was given a 
waiver.  He thinks that the hearing has 
become worse.

The examination results included hearing in the right ear 
three inches to spoken voice and in the left ear six feet to 
the spoken voice.  The diagnosis was: "Defective hearing, 
bilateral, conductive type."

In a March 1947 rating decision, the RO granted a 40 percent 
rating for defective hearing, bilateral, conductive type, 
3/20 in the right ear, and 6/20 in the left ear.  The RO did 
not provide any explanation or reasoning as to why the moving 
party was now service connected for bilateral hearing loss.
 
In a March 1947 report of an ear, noise, and throat 
examination in February 1947, Dr. M. wrote that the moving 
party reported that he began to experience symptoms 
associated with hearing loss while in service in 1943.  The 
moving party also noted that prior thereto, his hearing was 
found to be adequate on three examinations and that since 
service, his hearing impairment had increased.  He reported 
that over the previous three years his hearing became worse 
to the point he was already taking course in lip-reading.  He 
was unable to provide a specific reason for his hearing loss 
and stated that he had not been exposed to artillery fire.  
He noted no history of ear infection and was not exposed to 
unusual noise prior to service.  On examination, hearing 
acuity was 1/15 in the right and 0/15 in the left, whispered 
voice, and 13/15 in the right and 1/15 in the left, spoken 
voice.  The diagnosis was bilateral deafness, mixed-type, 
severe in the left, moderate in the right, "cause 
undetermined."

A May 1947 report of VA outpatient treatment from February to 
March 1947 noted the moving party as having had 20/20 hearing 
upon entry into service, and having later signed a waiver on 
his hearing in order to become enrolled in officer candidate 
school.  His hearing was noted to have been deficient upon 
discharge, and to have grown worse since.  The report noted 
the left ear to be almost totally deficient and the right ear 
markedly deficient.

During a May 1948 VA examination, the moving party reported 
that he had been noticing deafness in 1943 mostly in the left 
ear and some in his right ear.  He said he had no history of 
otitis media.  He complained of near deafness in his left ear 
and partial deafness in his right.  Upon testing in May 1948, 
his ordinary conversation hearing was measured at 20 feet in 
the right ear and 0 (zero) feet in the left ear.  It was 
noted that the moving party had a hearing aid but did not 
wear it. 

Eight days later in May 1948, an RO rating Board, including a 
medical doctor, requested a medical opinion as to whether the 
moving party was malingering during VA medical examinations 
of the level of his hearing disability for increased rating 
purposes.  The request was based on the marked variability of 
the moving party's responses during post-service VA medical 
examination reports evaluating hearing loss.  

In June 1948, a VA Acting Chief Medical Officer reviewed the 
record at the request of the rating board, and determined 
that it was "very difficult for this office to reconcile" 
the variability in post-service medical examination reports 
of the moving party's hearing, and asserted that "it can 
only be presumed that the moving party may be malingering."  
Subsequently, the moving party's rating for hearing loss was 
reduced from 40 percent to 10 percent based on further 
audiological testing. 

On VA examination in July 1948, the moving party denied a 
history of deafness prior to service.  The onset of deafness 
was reported to be gradual during OCS.  The moving party 
reportedly was exposed to routine rifle practice, but not to 
bombing or shellfire, while in service.  Although he denied 
any history of a ruptured eardrum, a healed scar in his right 
eardrum was noted.  The examiner reported hearing acuity to 
voice was 16 feet in the right ear and one-half foot in the 
left ear.  This was correctable to 20 feet in the right ear 
and remained the same in the left ear.  The examiner found 
that the use of a hearing aid was not indicated, and he 
concluded that the findings were consistent with conductive-
type deafness in the right ear and nerve-type deafness in the 
left ear.  The diagnosis was impairment of hearing, mixed-
type.  

In September 1948, the moving party submitted into the record 
reports of three audiograms.  The findings on these 
audiograms included the following:


                                                                    
Thresholds
                                         512     1024     
2048     2896     4096     5792
Right ear
  April 14, 1947                 20        25         35         
50         60         45
  April 26, 1947                 20        25         30         
55         60         45
  August 1948                    20        30         40         
55         55         40

Left ear
 April 14, 1947                  60          60        55        
55          55         55
 April 26, 1947                  65          70        65        
70          65         65
 August 1948                     60          60        65        
60          65         60

The Board notes the first date in April 1947 may have been 
April 19, as the writing is unclear.  On the back of the 
August 1948 audiogram is a notation by H. H. M.D., indicating 
that in September 1948, the moving party's hearing acuity to 
whispered voice testing was reportedly 18 inches on the right 
and none on the left.  To spoken voice testing, acuity was 
reportedly 8 1/2 feet on the right and six inches "very 
indefinite" on the left.  

In November 1956, a VA report for loss of organic hearing 
acuity summarized the results of audiometric testing.  It 
revealed speech reception threshold of 30 decibels in his 
right ear and 60 decibels in the left ear.  The moving party 
also had 96 percent speech discrimination ability in his 
right ear and 80 percent in his left ear.  A hearing aid 
evaluation also noted that the moving party achieved better 
binaural hearing when he wore his hearing aid in his left 
ear.

In July 1957, the RO informed the moving party that it was 
considering severing service-connection for bilateral hearing 
loss because its previous grant of service connection was 
clearly and unmistakably erroneous.  The RO explained that 
his service records conclusively showed that deafness existed 
prior to service and there was no inservice aggravation of 
his pre-existing condition.  In the proposed rating action, 
the RO noted expressly the following points as to 
aggravation:

1. There was no evidence of increase in the basic chronic 
pathology.  (Doubling the numerator of the whispered voice 
recorded at discharge from service results in a finding of 
normal hearing for the spoken voice.)

2.  There was no evidence of any sudden pathological 
development during service.

3.  There was no evidence that the moving party was exposed 
to gunfire or received any other type of acoustical trauma 
during service.

4.  There was no record of any extenuating circumstances of 
hardship of service that would justify the determination of 
aggravation.

In September 1957, the moving party's representative 
responded with a letter that described some of the moving 
party's inservice experiences.  The representative argued 
that the moving party's hearing loss was aggravated by 
assignments and conditions in service such as exposure to 
rifle fire, sinus infections, exposure to cold, and noise of 
diesel engines.  The representative stated, in part:

He was shipped to the Arctic Climate 
which climate itself caused various 
illnesses such as colds, sinus trouble 
which affected his hearing.  While 
overseas he was required to perform 
duties in a power plant for a period of 
almost one year; while in this plant he 
was subjected to 400 horse-power diesel 
engines pounding in his ears, 8 hours a 
day, 7 days a week.  After approximately 
one year in the power plant he requested 
a transfer because the noise was 
aggravating his hearing....  He was at his 
draftsman duties only for a period of 
about 2 months when due to [a] shortage 
of trained personnel at the Base he was 
transferred back to the power plant and 
again subjected to the constant pounding 
of the 400 horsepower diesel engines.

In October 1957, the RO advised the moving party and his 
representative that service connection for hearing loss was 
severed.  

At a personal hearing before the RO in March 1958, the moving 
party testified that on examination at entrance into service, 
as a candidate for officer training school, and prior to 
transfer overseas, hearing loss was not detected.  In 
addition to exposure to twice firing rifle qualification and 
twice passing through the "infiltration course" (which the 
Board notes involves crawling under live machine gun fire), 
the moving party stated that he worked approximately 10 
months in a power plant and was exposed to diesel engine 
noise seven days a week.  He also testified that he was aware 
of having a certain amount of hearing loss before going into 
service, which he stated did not affect conversation, but 
which would require a statement to be repeated of the speaker 
approached him on his left side.  The moving party further 
stated that his hearing was "not as good" after service as 
before.

In June 1958, the Board determined that the evidence clearly 
and unmistakably established that the moving party's 
defective hearing existed prior to service and was not 
aggravated during service, and accordingly, the RO's previous 
grant of service connection was clearly and unmistakably 
erroneous and was not to be restored.  The Board stated:

While a hearing defect was not reported 
on enlistment and active duty 
examinations, information repeatedly 
recorded for clinical purposes in 
service, the statement by the [moving 
party] in his application for 
compensation and other evidence on file 
clearly and unmistakably establish that 
the [moving party]'s hearing impairment 
existed prior to service.  The service 
medical records do not show any sudden 
pathological development or acoustic 
trauma affecting the auditory apparatus 
during service.  The symptomatology 
reported in service does not reflect an 
increase in severity or aggravation 
during service of the preexisting hearing 
defect. 

As a result, after a review of the record in its entirety, 
the Board in June 1958 determined that the evidence clearly 
and unmistakably established that the defective hearing 
existed prior to service and was not increased or aggravated 
in service. The earlier grant of service connection was found 
to be clearly and unmistakably erroneous and was not 
restored.

As noted in that portion of the November 2000 Joint Motion 
for Remand addressing the June 1958 Board CUE issue, evidence 
post-dating the Board decision includes (but is not limited 
to) the following:

In a March 1992 letter, Dr. C. stated:

I have reviewed the records (military) of 
[the moving party] regarding his 
allegation of work related hearing loss.  
I found no indication from examinations 
early in his career to measured hearing 
loss and he has related several 
situations which certainly could produce 
hearing loss.

According to an April 1992 report from a private audiologist: 

[The moving party] also reported a 
history of noise exposure during his 
military service.  Also while stationed 
in Greenland, he had severe sinusitis and 
otitis media and was given medication 
with Quinine.  The noise exposure and 
Quinine are definitely [known to cause] 
hearing loss.  Audiological assessment 
indicated a moderate to severe 
sensorineural hearing loss with good 
speech discrimination in the right ear.  
The left ear showed a severe 
sensorineural hearing loss with no 
measurable speech discrimination 
abilities.

In light of his severe hearing loss and 
the contributing factors during his 
military service....

Also in April 1992, Dr. C.W. reported that the moving party's 
"hearing loss could have been caused or aggravated by the 
following situations in the service:

1.  Frequent bouts with acute sinusitis 
and otitis media.  (Greenland -
60[degrees]F)
2.  Extreme loud noises from prolonged 
exposure to power generators.
3.  Medication for the above (Quinine)."

In a March 1996 private consultation report, Dr. E.W. stated:

There has been referred to and documented 
that [the moving party] has had frequent 
bouts of acute sinusitis and otitis media 
while in Greenland along with exposure to 
extreme loud noises to power generators.  
In addition it has been stated that [the 
moving party] had been on Quinine for the 
frequent bouts of acute sinusitis and 
otitis.  Reviews have been conducted by 
to previous physicians.  [Dr. C.W.] in 
1992 and [Dr. C.] in 1992, with an 
audiologist evaluation by [S.R.] in 1992.

I concur with the previous reviewers that 
[the moving party's] hearing loss could 
have been caused or aggravated by the 
above situations which occurred while he 
was in the military service.

In May 1996, the Board reopened the moving party's claim of 
entitlement to service connection for bilateral hearing loss 
based on new and material evidence.  Service connection for 
hearing loss based on the new and material evidence was 
awarded by the RO in January 1997.

In January 1997, a VA ENT examiner wrote as follows:

This gentleman has a long history of 
progressive hearing loss.  By history 
this dates back to his time in the 
service particularly after 1944.  He has 
had significant noise exposure during the 
service.  He did not have hearing loss 
clinically before the service.  It is 
likely that his hearing loss during the 
service was related to time inservice.  
It is likely that continued deterioration 
since then was related to events during 
service.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (Supp. 
2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

The Board has reviewed the potential applicability to this 
case of the development provisions of the VCAA.  A Board CUE 
claim, however, is markedly different from the ordinary 
subject matter of the VCAA, since as explained below a Board 
CUE claim is to be decided on the basis of the evidence in 
the claims file as of the date of the Board determination.  
The only possible exception to this general rule involves 
decisions issued on or after July 21, 1992, for which the 
record that existed when the decision was made is deemed to 
include relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. § 20.1403(b).  
Since this matter involves a June 1958 decision of the Board, 
this exception does not apply.  Accordingly, compared to 
other types of claims, there is virtually no basis for 
development of the factual record in Board CUE claims.  There 
is no indication or contention that there is currently 
additional information not now associated with the claims 
file that was of record before the Board in June 1958 that 
would be relevant to adjudication of the moving party's Board 
CUE claim.  Since the factual record is complete, the 
requirement that VA, in this case the Board, provide notice 
as to the responsibilities of the moving party and the Board 
to develop evidence is moot. 

With respect to the notice provisions of the VCAA, the moving 
party's representative is an attorney.  In correspondence 
dated August 2001, the moving party's attorney demonstrated 
actual notice and knowledge as to where the Board's Rules of 
Practice concerning CUE may be found in the Code of Federal 
Regulations.  The RO rating decisions prior to 1958 and the 
June 1958 Board decision, reviewed by the moving party and 
his attorney, also provided actual notice of the laws and 
regulation applied at the time of adjudication.  Likewise, 
the Board's December 1999 decision provided ample notice of 
the governing law and regulations, and the scope and type of 
evidence for consideration in a Board CUE claim.  Because the 
moving party has repeated actual notice of the applicable law 
and regulations, as well as the evidence that would 
substantiate the claim, the Board finds that the notice 
requirements of the VCAA have been met.  

Finally, the Board is bound by Court of Appeals for Veterans 
Claims' recent holding that "there is nothing in the text or 
the legislative history of VCAA to indicate that VA's duties 
to assist and notify are now, for the first time, applicable 
to CUE motions."  See Livesay v. Principi, 2001 U.S. App. 
Vet. Claims LEXIS 1009 (August 30, 2001). 

Analysis

The moving party argues that, in June 1958, the evidence did 
not clearly and unmistakably show that hearing loss 
preexisted service; or, in the alternative, that the 
presumption of aggravation should have been applied and the 
evidence did not clearly and unmistakably show that pre-
existing hearing loss was not aggravated by service.  The 
moving party contends that the Board's June 1958 decision 
affirming severance of service connection for hearing loss 
was therefore clearly and unmistakably erroneous.  This is a 
valid legal argument - if the allegations of the moving party 
are correct, then severance of service connection was clear 
and unmistakable error, requiring revision of the June 1958 
Board decision.   The Board finds that the requirements for 
Board CUE pleadings, set forth at 38 C.F.R. § 20.1404, have 
been met.

There is a maze of  "clear and unmistakable" standards in 
the present case - the issue before the Board whether a June 
1958 Board decision contained clear and unmistakable error; 
severance of service connection must be obviously warranted 
by clear and unmistakable error in the earlier grant of 
service connection; and clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
soundness, and to rebut the presumption of aggravation 
(provided, of course, that the presumption of aggravation was 
for application).

The Board has reviewed the laws and regulations pertaining to 
severance of service connection in 1957 and 1958, and the 
laws and regulations pertaining to the presumption of 
soundness and the presumption of aggravation in effect in 
1946 and 1947.  In the November 2000 Joint Motion for Remand, 
the parties presented the case for remand on the basis of the 
law and regulations as currently in effect.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West  1991 & Supp. 
2001).  With chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000). 

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  Clear and unmistakable evidence (obvious or manifest) 
that the disability manifested in service existed before 
service is required to rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 1991);  38 C.F.R. 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991);  38 C.F.R. § 3.306 (2000). 

The parties to the joint motion have conceded that the law 
and regulations currently in effect are functionally 
equivalent for purposes of this case to those in effect in 
1946 and 1947 as they pertain to the presumptions of 
soundness and aggravation, and in June 1958 as they pertain 
to severance of service connection.  See also, Taylor v. 
Principi, U.S. Vet. App. No. 99-1564 (August 14, 2001) 
(adjudicated under assumption that the relevant laws and 
regulations extant in 1954 pertaining to service connection, 
severance of service connection, presumption of soundness and 
aggravation were substantially the same as those currently in 
effect).  Although Taylor is a single judge memorandum 
decision and thus has no precedential weight, it may be cited 
"for any persuasiveness or reasoning it contains."  See 
Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

Severance of service connection required in June 1958, and to 
this day requires, that the severance be "obviously 
warranted by a clear and unmistakable error."  See 38 C.F.R. 
§ 3.9(a) (1956);  38 C.F.R. § 3.105(d) (2000).  

Board CUE is a very specific and rare kind of error.  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2000).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  For Board decisions issued on 
or after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b). 

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error are as follows:  (1) Changed diagnosis -- A new medical 
diagnosis that ``corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist -- The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence -- A disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department of 
Veterans Affairs file number; and the date of the Board of 
Veterans' Appeals decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (2000).

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  
Pursuant to § 20.1404(b), the motion alleging clear and 
unmistakable error in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.

The Board acknowledges the binding precedent of Disabled Am. 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), in which 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the last sentence of CUE Rule 
1404(b) (codified at 38 C.F.R. § 20.1404(b)), is invalid 
because, in conjunction with CUE Rule 1409(c) (codified at 38 
C.F.R. § 20.1409(c)), it operates to prevent Board review of 
any CUE claim that is the subject of a motion that is denied 
for failure to comply with the pleading requirements of Rule 
1404(b).  This was held by the Federal Circuit to be contrary 
to the requirement of 38 U.S.C.A. § 7111(e) (West. Supp. 
2001) that a CUE claim "shall be decided by the Board on the 
merits."  

However, as described above, the moving party in this case 
has set forth clear and specific allegations of clear and 
unmistakable error in the June 1958 Board decision, as set 
forth above.  The moving party has pleaded errors of fact and 
law with sufficient specificity to enable the Board to decide 
the CUE claim on the merits.  Therefore, the invalidation of 
the last sentence of CUE Rule 1404(b) (codified at 38 C.F.R. 
§ 20.1404(b)), as it operates in conjunction with CUE Rule 
1409(c) (codified at 38 C.F.R. § 20.1409(c)), has no bearing 
on the disposition of this matter.

The moving party was first granted service connection for a 
hearing loss in June 1946, but the rating board described the 
service-connected condition as defective hearing in the left 
ear.  With no explanation for the basis of an expanded grant 
of service connection, a March 1947 rating decision reflects 
that the moving party was service connected for bilateral 
hearing loss.  The Board can find no specific rating decision 
containing reasoning for granting service connection for left 
ear or right ear hearing loss, and at that time no detailed 
reasoning was required.  Service connection for bilateral 
hearing loss remained in effect until the severance of 
service connection at issue in the present case.

At the time of the June 1958 Board decision affirming the 
RO's severance of service connection for bilateral hearing 
loss, a Board panel consisted of three members, including a 
medical doctor whose role it was to apply his medical 
judgment in the adjudication of the claim.  The Board's fact-
finding and medical judgment in June 1958 was that hearing 
loss clearly and unmistakably preexisted service.  In making 
this judgment, the Board candidly acknowledged that a hearing 
defect was not reported on enlistment and active duty 
examinations.  This evidence was explicitly considered, 
contrary to the current contentions of the moving party that 
the preservice and enlistment examinations were not 
considered at all.  The case was adjudicated under the proper 
legal standards - whether the evidence clearly and 
unmistakably established that the defective hearing existed 
prior to service and was not increased or aggravated in 
service.  The presumptions of soundness and aggravation, to 
be rebutted by clear and unmistakable (obvious or manifest), 
where applicable, were adequately acknowledged by the Board 
insofar as the Board reasoned that "the evidence clearly and 
unmistakably establishes that the defective hearing existed 
prior to service and was not increased or aggravated in 
service."  The Board notes that at no time in the June 1958 
determination was an increase in severity of the pre-existing 
condition found.  Thus, the presumption of aggravation was 
not for application.  Even if the ambiguus language used by 
the Board could be read as a finding that there was clear and 
unmistakable evidence to rebut the presumption of 
aggravation, such a finding was gratuitous.  The proper legal 
standard of severance for service connection, namely that the 
severance must be obviously warranted by clear and 
unmistakable error, was used in determining that earlier 
grant of service connection was clearly and unmistakably 
erroneous.     

The Board acknowledges the recent non-precedential decision 
of the Court of Appeals for Veterans' Claims (COVC) in Taylor 
v. Principi, U.S. Vet. App. No. 99-1564 (August 14, 2001).  
Although, as noted above, this is a single judge memorandum 
decision and thus has no precedential weight, it may be cited 
"for any persuasiveness or reasoning it contains."  See 
Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  In Taylor, 
the Court found that RO severance of service connection for 
hearing loss in 1954 constituted CUE, because the presumption 
of soundness was not rebutted.  The Board notes that Taylor 
presented several crucial factual differences from the 
present case:  Taylor involved VA adjudicative personnel 
initially recommending explicitly that service connection be 
severed based on a difference of opinion rather than clear 
and unmistakable error.  A later adjudication severed service 
connection based on clear and unmistakable evidence, but the 
rating board did not explain why evidence that originally was 
deemed to rise only to a difference of opinion subsequently 
became clear and unmistakable, nor did the rating board 
articulate a clear explanation of what made the evidence 
clear and unmistakable.  The record in Taylor contained only 
a statement of medical history of pre-service impaired 
hearing.  The Court found that there was no other 
"discernible evidence" in support of severance.

In the present case, the factual evidence is clear and 
unmistakable that hearing loss preexisted service, and many 
of the pleadings in this case, as well as the moving party's 
original March 1946 application for benefits and March 1958 
hearing testimony, concede that hearing loss pre-existed 
service.  There is no finding anywhere of record that the 
error committed by the RO in granting service connection for 
bilateral hearing loss during the 1946 to 1947 time frame 
amounted to a mere difference of opinion rather than to clear 
and unmistakable error.

The United States Court of Appeals for the Federal Circuit 
has addressed what type of evidence constitutes clear and 
unmistakable evidence to rebut the presumption of soundness 
and held that there is no absolute rule that in the statute, 
the regulations, or case law requiring contemporaneous 
preservice clinical evidence or recorded history to rebut the 
presumption of soundness.  Harris v. West, 203 F.3d 1347, 
1351 (Fed. Cir. 2000) cert. denied, 530 U.S. 1276 (2000).  
While Harris is not controlling legal authority in a review 
of a June 1958 Board decision since Harris, and judicial 
review generally, was not existent at that time, the Board 
finds highly persuasive the analysis in Harris that there is 
no absolute rule that contemporaneous preservice clinical 
evidence or recorded history is required to rebut the 
presumption of soundness, and adopts the Federal Circuit's 
analysis in this case to find that the laws and regulations 
enforcing the same presumption under the same legal standards 
from 1946 to 1958 (for wartime veterans) likewise created no 
absolute rule as to what constituted clear and unmistakable 
evidence to rebut the presumption of soundness. 

Consistent with the moving party's contentions, his September 
1942 preservice examination and May 1943 induction 
examination both indicate that the moving party had 20/20 
hearing in both ears.  Clearly, the presumption of soundness 
is for application in this case.  38 C.F.R. § 3.304(b).  In 
view of this presumption, the Board has taken a very close 
look at the service medical records, as well as all the 
evidence of record prior to the Board's decision, including 
the moving party's March 1946 application for benefits, post-
service reports of VA examiners and private physicians, and 
the moving party's post-service evidentiary assertions.  On 
infrequent occasions, the moving party did contend that his 
hearing loss began during service.  During a February 1947 VA 
examination, the moving party gave a history of onset of 
hearing loss during service and that since service his 
hearing impairment had increased.  It was also noted that his 
hearing loss had increased over the past three years to the 
point he was taking lip reading.  He was unable to give a 
reason or cause for the hearing loss, and the examiner 
explicitly described the cause as "undetermined" in his 
diagnosis, without reference to onset or aggravation. Also, 
the Board acknowledges the possibly ambiguous history, given 
by the moving party in July 1948, that he had no "deafness" 
prior to service.  

But the Board finds the evidence indicating hearing loss 
prior to service is overwhelming.  There are of record 
multiple medical histories recorded in service indicating 
pre-existing hearing loss, including histories in March 1944 
of a twelve year history of left ear deafness, and in 
November 1944 that the moving party had been "practically 
deaf" in one ear for the past twelve years.  It was further 
observed that "he was told" this could be helped by 
inflations, thus indicating prior medical care for the 
problem.  The fact that this history was consistently 
provided on multiple occasions over an extended period of 
time in the context of medical treatment and in service 
accords this lay history tremendous weight.  Moreover, the 
statement in November 1944 that the severity of the pre-
existing hearing loss amounted to near deafness indicates the 
presence of such a marked level of hearing impairment as to 
be clear even to a lay party.  The March 1944 "opinion of 
the consultant" of "deafness for 12 . . ." (obviously 
"deafness for 12 years") constitutes contemporaneous 
medical opinion, not merely transcription of medical history.  
There was obviously ample evidence by history and findings to 
support that opinion.  Likewise, the separation examination 
contains a medical opinion that the condition had preexisted 
service.  Finally, and in addition to or in the alternative 
to these bases, when the Board rendered its decision in June 
1958, it did so with the participation of a medical 
professional whose role was to bring his medical expertise to 
bear on any medical question before the panel.  The 
concurrence of the medical member of the panel in outcome 
signifies it was his medical opinion that the medical 
evidence was clear and unmistakable that the condition had 
pre-existed service.    

In his March 1946 initial application for service connection 
for left ear hearing loss, the moving party acknowledged that 
his hearing loss preexisted service - he sought service 
connection for left ear hearing loss "by aggravation."  The 
moving party's claim that an officer candidate physical 
examination showed no hearing loss is at best a 
mischaracterization of the evidence.  As described above, the 
March 1944 officer candidate medical evaluation records 
contain explicit references to hearing loss and histories of 
preservice hearing loss.  During the years immediately after 
service, the moving party acknowledged his preservice hearing 
loss difficulties many times, during medical treatment and VA 
examinations, and in applying for benefits.  Even as late as 
March 1958, at an RO hearing, the moving party conceded he 
had hearing loss prior to service.  The cumulative effect of 
this medical and lay evidence is to render obvious or 
manifest that hearing loss pre-existed service, and to meet 
and surpass the factual standard of clear and unmistakable 
(obvious or manifest) evidence.  The presumption of soundness 
is rebutted, 38 C.F.R. § 3.304(b), and the Board was correct 
in so finding in June 1958.

With respect to aggravation, the Board finds the June 1958 
determination that "[t]he service medical records do not 
show any sudden pathological development or acoustic trauma 
affecting the auditory apparatus during service" to be 
highly accurate and within the Board's medical fact-finding 
discretion in June 1958, and to have strong support in the 
record as it existed in June 1958.  There was, and is, no 
diagnosis or medical judgment in the service medical records 
indicating an increase in hearing loss during service.  
Indeed, none of the recorded findings of hearing acuity in 
service showed a right ear hearing loss.
 
The only indication of increase in hearing loss during 
service was that provided by the moving party in medical 
histories to private and VA physicians after service.  None 
of these providers, however, enhanced these statements of 
history with a medical opinion or diagnosis supporting the 
moving party's history of inservice increased hearing loss.  
As noted above, during a February 1947 VA examination, the 
moving party gave a history of onset of hearing loss during 
service and increase in severity since then, but was unable 
to give a reason or cause for the hearing loss.  The examiner 
explicitly described the cause as "undetermined" in his 
diagnosis, without reference to onset or aggravation.  The 
examiner's phrasing obviously demonstrated that the history 
pointed to no cause for the hearing loss before, during or 
after service, and the physician had no opinion as to a cause 
or as to the presence of increased hearing loss during 
service.  The moving party provided a history of increasing 
hearing loss to Dr. G., as noted in a February 1947 letter 
from this physician.  The Board emphasizes that the actual 
statement of history from the claimant as recorded in that 
letter does not allege that an increase in hearing loss had 
occurred in service.   The recorded history was only that a 
hearing loss had been noted in "1943" in service, and the 
claimant alleged that he "thought" it had become worse, 
without any qualification whatsoever as to the time period 
when the alleged worsening occurred.  Moreover, precisely as 
the Board noted before, Dr. G. simply recorded this history 
but provided only a current diagnosis of bilateral conductive 
hearing loss.  Dr. G. made no finding nor did he offer any 
opinion that an increase in severity of the pre-existing 
hearing loss had occurred in service.  

In May and June 1948, after the moving party had tested as 
having conversational hearing of 0 feet in the left ear, two 
VA medical doctors recommended further audiological testing 
on the basis of possible malingering by the moving party.  
The Board notes that the hearing acuity finding was in 
radical contrast to the finding by Dr. G. in February 1947 of 
spoken voice hearing at six feet.  A medical opinion was then 
entered into the record that the variability of the reported 
test results post service was "very difficult" to 
reconcile, and that it could only be "presumed" that the 
moving party was malingering.   The Board notes this finding 
affords a further independent basis to support the June 1958 
determination.  In keeping with the typical VA and Board 
convention at time, explicit negative findings as to 
crediblity were rarely entered.  On review for CUE, however, 
it is not enough to demonstrate error at the time of the 
determination under challenge, it must be further 
demonstrated that the result would have been manifestly 
different.  In this matter, the evidence of record at the 
time of the severance action, and at the time of the Board's 
decision in June 1958, undermined the credibility of the 
moving party -- his evidentiary assertions in self interest 
as to the severity of his hearing loss were more than 
sufficient to permit a fact finder to discount completely the 
moving party's evidentiary assertions in pursuit of a claim 
for monetary benefits.  Likewise, a fact finder could 
discount completely any medical opinion or diagnosis that 
relied upon the moving party's evidentiary assertions.   

Further to the detriment of the moving party's credibility, 
upon comparing the histories provided by the moving party in 
the 1940s to those provided in 1957 and 1958, many aspects of 
the later histories, such as inservice exposure to acoustic 
trauma, and diseases permanently affecting the moving party's 
hearing, are cast into doubt.  Obviously, the moving party 
was repeatedly questioned in the 1940s as to possible causes 
of his hearing disability.  During the February 1947 VA 
examination, the moving party could give no possible cause 
for inservice hearing loss, and said he had not been exposed 
to artillery fire and had no history of ear infection.  
During a May 1948 VA examination, the moving party said he 
had no history of otitis media.  In the undersigned's view, 
it is not even remotely possible that the later histories 
provided by the moving party, if true, would have escaped the 
attention of inservice physicians and VA examiners in the 
1940s.  

As of June 1958, none of the inservice or post-service 
medical providers had indicated that the moving party's pre-
service hearing loss increased in severity beyond natural 
progression, or, for that matter, increased at all, during 
service.  Lay evidentiary assertions that the moving party 
experienced events that would alter his hearing during 
service, such as sinusitis, otitis media, loud noise, and 
treatment with quinine, do not serve to show that there was 
an increase in severity of pre-existing hearing loss in 
service.  The moving party's assertions are not competent 
medical evidence, and, as discussed above, the more 
contemporaneous inservice histories provided by the moving 
party in the 1940s strongly refute many of these later 
claimed histories.  Because the Board correctly found in June 
1958 that there was no increase in severity during service of 
an obviously pre-existing hearing loss disability, the 
provisions concerning the presumption of aggravation did not 
apply.  See 38 C.F.R. § 3.306 (2000) (equivalent to 
presumption of aggravation as it existed for purposes of the 
June 1958 Board decision).  Given the notable differences 
between histories given in the 1940s and those given in 1957 
and 1958, and the moving party's history of malingering 
during VA examinations, the moving party's unsupported 
history as to inservice causation and aggravation was not 
credible and was not worthy of any significant evidentiary 
weight.  Only the moving party's statements against interest 
of a pre-existing hearing loss could be deemed credible by a 
fact finder on the record as it stood in 1958.

As noted above, the RO did not provide any rationale for 
granting service connection explicitly for left ear hearing 
loss in June 1946 or for expanding the grant of service 
connection to a bilateral hearing loss in March 1947.  The 
Board finds that there was no factual basis of record in 
March 1947 to support the conclusion that a right ear hearing 
loss was incurred or aggravated in service.  A right ear 
hearing loss was not demonstrated in service at any time by 
hearing testing and there was no medical diagnosis or medical 
opinion linking any right ear hearing loss demonstrated post-
service to service.  The RO and Board in 1957 and 1958, 
respectively, were left to ponder, based on the evidence of 
record, what possible undocumented basis there might have 
been for granting service connection in 1946 and 1947.  The 
Board found in June 1958, and again finds here, that the 1957 
RO severance of service connection for bilateral hearing loss 
was obviously warranted by clear and unmistakable error, as 
described in detail directly above.  The clear and 
unmistakable errors described more generally would be 
complete failure to consider whether the condition pre-
existed service, whether the presumption of soundness was 
rebutted, whether the condition increased in severity during 
service, and whether the presumption of aggravation was to be 
applied.  The RO's failure in 1946 and 1947 to apply the laws 
and regulations required by the facts of the case resulted in 
a clearly and unmistakably erroneous grant of service 
connection for left ear, and then bilateral, hearing loss.

The November 2000 Joint Motion for Remand, which became the 
order of the Court in December 2000, cites on pages 12-13 a 
number of medical reports dated after June 1958 and 
acknowledges that these reports post-date the June 1958 
decision.  The Joint Motion describes these as "significant 
medical opinions that are pertinent to the question of in-
service aggravation," and then notes case law dated in 1994 
and 2000.   On page 13, the Joint Motion then states that 
"on remand, in evaluating the evidence as to possible in 
service aggravation of the veteran's hearing loss, the Board 
should discuss all the evidence of record and more fully 
articulate reasons or bases for findings."

With respect to this portion of the Joint Motion, the Board 
first observes that the issue in this matter is CUE, not 
"in-service aggravation."  The Board has acknowledged the 
existence of this post-June 1958 evidence mentioned in the 
Joint Motion.  The Board has, as directed by the December 
2000 Order enforcing the November 2000 Joint Motion for 
Remand, considered and reviewed all evidence of record, 
including those records post-dating the Board's June 1958 
decision but discussed in the CUE claim portion of the 
November 2000 Joint Motion for Remand.  On the other hand, 
the Board finds that in adjudicating the merits of the moving 
party's Board CUE claim, it must only weigh evidence that was 
of record as of June 1958.  See 38 C.F.R. § 20.1403(b).  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit has articulated, and the COVC has recognized, 
"three exceptions to the law[-]of[-]the[-]case doctrine: (1) 
When the evidence at trial was substantially different from 
that in the former trial upon when the appellate court based 
its decision; (2) when the controlling authority has since 
made a contrary decision of law; and (3) when the appellate 
decision was clearly erroneous."  See Chisem v. Brown, 8 
Vet. App. 364, 375 (1995) (emphasis added), (citing Kori 
Corp. v. Wilco Marsh Buggies and Draglines, Inc. 761 F.2nd 
649, 657 (Fed. Cir. 1985)).

To the extent that the joint motion purports to require the 
Board to weigh in the adjudication of the CUE motion evidence 
prepared and entered into the record after the June 1958 
decision of the Board, such action would be ultra vires.  It 
is well established by regulation and numerous legal 
precedents, that a review for CUE is only upon the evidence 
of record at the time the decision was entered, with 
exceptions not applicable in this matter.  See Livesay v. 
Principi, 2001 U.S. App. Vet. Claims LEXIS 1009 (August 30, 
2001); Fugo v. Brown, 6 Vet. App. 40, 43 (1993); see also 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming 
the COVC's interpretation of 38 U.S.C. § 5109A that RO CUE 
must be based upon the evidence of record at the time of the 
decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 
(Fed. Cir. 2000) (generally upholding Board CUE regulations 
to this effect). 

Thus, if the language in the joint motion was actually 
intended to make law of this case that the Board must 
consider the post-June 1958 evidence in adjudicating whether 
there is CUE in a June 1958 Board decision, the Board finds 
that this would be clearly erroneous and an exception to the 
law of the case doctrine.  
Under the rule in Chisem, the Board must follow VA statues, 
regulations and precedential case law, and thus must not 
weigh post-June 1958 evidence in determining whether the 
Board's June 1958 decision contained CUE.  To do otherwise 
was be manifestly unjust, since the moving party in this 
matter would be provided review on a basis expressly 
prohibited for other individuals seeking review of a Board 
decision on the basis of CUE.

The Board must further point out that arguments based upon 
law or case law not in effect at the time of the Board's June 
1958 determination likewise as a matter of law can not raise 
a valid claim of CUE.  

In sum, the evidence as it existed in June 1958 showed 
clearly and unmistakably that the moving party's hearing loss 
existed prior to service, and showed clearly and unmistakably 
that the presumption of aggravation was not to be applied 
under the facts of the case.  Therefore, the RO grant of 
service connection for hearing loss in June 1946 (apparently 
for the left ear only) and March 1947 (for bilateral hearing 
loss), obviously constituted clear and unmistakable error.  
The undersigned is firmly convinced that a reasonable and 
unbiased review of the entire record compels this conclusion, 
and that this is exactly what happened when the RO (in 1957) 
and the Board (in June 1958) severed service connection for 
bilateral hearing loss.  The undersigned finds no error in 
the June 1958 Board decision's findings of fact and 
conclusions of law; obviously, then, there was no error of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Moreover, as detailed above, 
even assuming any error existed, it is not manifestly clear 
that a different outcome would have resulted in view of the 
crediblity issues that also would have supported the outcome.   
Accordingly, the claim for revision of the June 1958 Board 
decision, based on CUE, is denied.



ORDER

The motion for a Board CUE hearing is denied.

The motion for revision, based CUE, of a June 1958 Board 
decision that affirmed the RO's severance of service 
connection for bilateral hearing loss, is denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 


